Citation Nr: 1524612	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  15-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for adrenal gland cancer.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for cancer of the ureter tube with ureteral fistula.

5.  Entitlement to service connection for chronic kidney disease and gross hematuria.

6.  Entitlement to service connection for colonic polyps with obstructive bowel disorder.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for heart disease, to include congestive heart failure.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for leukocytosis.

12.  Entitlement to service connection for obesity.

13.  Entitlement to service connection for acute pancreatitis.

14.  Entitlement to service connection for anemia.

15.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

16.  Entitlement to service connection for diabetic neuropathy.

17.  Entitlement to service connection for gout.

18.  Entitlement to service connection for hypertrophy of the prostate.

19.  Entitlement to service connection for a bilateral knee disability.

20.  Entitlement to service connection for hypolipidemia.

21.  Entitlement to service connection for a disability exhibited by nicotine dependence.

22.  Entitlement to service connection for a bilateral shoulder disability.

23.  Entitlement to service connection for sleep apnea.

24.  Entitlement to special monthly compensation based on the need for aid and attendance.

25.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and M.P.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) from March 2014 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On May 18, 2015, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, via videoconferencing.  A transcript of that hearing has been associated with the Veteran's VBMS file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  During his hearing, the Veteran clarified that he is seeking service connection for kidney cancer directly related to his exposure to contaminated water while stationed at Camp Lejeune.  He further indicated his belief his other diagnosed cancers, as well as his chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and obesity, are all secondary to his claimed kidney cancer.  In essence, the Veteran is arguing that as a result of his exposure to contaminated water at Camp Lejeune led to the development of kidney cancer and had the "snowball effect" of causing or contributing to myriad health problems.

In April 2015, the RO denied service connection for brain cancer.  The Veteran filed a notice of disagreement with that denial.  In June 2015 correspondence, it was noted that the post-decision review process had begun on this matter in an attempt to resolve the matter; it is not yet ripe for appellate review.  


FINDING OF FACT

During his May 2015 hearing, the Veteran's representative withdrew from appellate review the issues of entitlement to service connection for acute pancreatitis, anemia, COPD, diabetic neuropathy, gout, hypertrophy of the prostate, a bilateral knee disability, hypolipidemia, a disability exhibited by nicotine dependence, a bilateral shoulder disability, and sleep apnea; the desire to withdraw the Veteran's appeal as to these claims is recorded in the hearing transcript.


CONCLUSION OF LAW

The Veteran's appeal as to the issues of entitlement to service connection for acute pancreatitis, anemia, COPD, diabetic neuropathy, gout, hypertrophy of the prostate, a bilateral knee disability, hypolipidemia, a disability exhibited by nicotine dependence, a bilateral shoulder disability, and sleep apnea has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014)
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During a pre-briefing conference held prior to the May 2015 hearing, the Veteran's representative indicated that the issues of entitlement to service connection for acute pancreatitis, anemia, COPD, diabetic neuropathy, gout, hypertrophy of the prostate, a bilateral knee disability, hypolipidemia, a disability exhibited by nicotine dependence, a bilateral shoulder disability, and sleep apnea were being withdrawn from appellate review.  The desire to withdraw the Veteran's appeal as to these claims is recorded in the hearing transcript.  As the Veteran, through his representative, has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for acute pancreatitis, anemia, COPD, diabetic neuropathy, gout, hypertrophy of the prostate, a bilateral knee disability, hypolipidemia, a disability exhibited by nicotine dependence, a bilateral shoulder disability, and sleep apnea.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for acute pancreatitis is dismissed.

The appeal of the issue of entitlement to service connection for anemia is dismissed.

The appeal of the issue of entitlement to service connection for COPD is dismissed.

The appeal of the issue of entitlement to service connection for diabetic neuropathy is dismissed.

The appeal of the issue of entitlement to service connection for gout is dismissed.

The appeal of the issue of entitlement to service connection for hypertrophy of the prostate is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal of the issue of entitlement to service connection for hypolipidemia is dismissed.

The appeal of the issue of entitlement to service connection for a disability exhibited by nicotine dependence is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral shoulder disability is dismissed.

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.


REMAND

The Veteran asserts that he developed kidney cancer as a result of his exposure to contaminated water while stationed at Camp Lejeune.  The Veteran alleges that all other claimed disabilities remaining on appeal are attributable to his kidney cancer.  Specifically, the Veteran asserts that his kidney cancer metastasized to his adrenal gland, ureter tube, and lungs.  He further asserts that he has chronic kidney disease and gross hematuria that is related to the nephrectomy he underwent in connection with his kidney cancer and that he developed colonic polyps with obstructive bowel disorder as a result of multiple surgeries related to his various cancers.  The Veteran has also alleged that his weight gain is due to the various medications and steroids he must take has caused or contributed to the worsening of his GERD and diabetes mellitus, and that the stress he experiences due to these health problems, as well as his inability to exercise, has caused or contributed to his heart conditions, to include hypertension.  In essence, the Veteran is arguing that as a result of his exposure to contaminated water at Camp Lejeune led to the development of kidney cancer and had the "snowball effect" of causing or contributing to myriad health problems.

A VA medical opinion concerning the likelihood that the Veteran's kidney cancer and kidney disease was caused by or the result of exposure to contaminated water at Camp Lejeune was obtained in March 2014.  Upon review of the evidence, the physician opined against an association between the Veteran's development of kidney cancer and chronic kidney disease and his exposure to contaminated water at Camp Lejeune.  As support for her negative nexus opinions, the physician noted that the Veteran had all three of the most established risk factors for the development of kidney cancer, which are obesity, hypertension, and tobacco use.  The physician noted that the Veteran had been a very heavy smoker, smoking four packs of cigarettes a day until he was diagnosed with kidney cancer in 2007.  She further indicated that any toxic exposures in service would have been minimal, as the Veteran was stationed at Camp Lejeune for just over three months, and noted that increased risk for the development of cancer from exposure to trichloroethylene (TCE) was found in workers who had been exposed for years.  The physician went on to reference several studies published in or prior to 2009 by the National Research Council (NRC) and the by the Department of Health and Human Services Agency for Toxic Substances & Disease Registry (ATSDR), as well as a more recent case control study entitled "Risk of Selected Cancers due to Occupational Exposure to Chlorinated Solvents in a Case-Control Study in Montreal," which was published in 2013.  The physician found, in essence, that these studies suggested no clear increased risk in the development of kidney cancer from solvents, even with occupational exposures of five or more years.

During his hearing, the Veteran's witness, M.P., who is a member of the Camp Lejeune Community Assistance Panel (CAP), testified that the ATSDR has more recently conducted four epidemiological studies, which included a mortality study that found there to be an increased risk in the development of kidney cancer or death from kidney cancer in veteran who were stationed at Camp Lejeune between 1975 and 1985.  M.P. also testified that the Montreal Case Control study that was referred to by the VA physician had been found to be scientifically invalid by the National Toxicology Program because the findings of that study had been based on review of only two cases of kidney cancer.  He further indicated that the NRC study referred to by the VA physician had been called into question.  (The Board notes that the purpose of the CAP, which was created by the ATSDR, is to voice the concerns of the affected community of marines and their families and to provide input for health studies.  The CAP consists of community members, one representative from the Department of Defense, independent scientific experts, and ATSDR staff.  See http://www.atsdr.cdc.gov/sites/lejeune/capmeetings.html.)  

While the studies have not been submitted into the record, after the conclusion of the Veteran's hearing, M.P. sent to the Veteran's representative several e-mails with links to the studies mentioned during the Veteran's hearing.  These studies can be accessed via the ATSDR's website at: http://www.atsdr.cdc.gov/sites/lejeune/qa_healthstudyactivities.html#MSCE
and specifics of each study, to includes conclusions and key results, can be accessed by clicking the link entitled "View more information about the study" for each study.  Upon review of the information contained in the ATSDR's website with regard to these studies, the Board finds that further development is necessary before it can engage in merits determinations of the Veteran's remaining claims.  Specifically, the matters must be remanded for the VA physician who provided the May 2014 etiology opinion regarding the Veteran's kidney cancer and chronic kidney disease to provide provide an addendum to that report that considers and addresses the information contained in the more recent ATSDR studies.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the VA physician who provided the May 2014 etiology opinion and obtain from her an addendum to that report.  The physician must have access to the Veteran's VBMS file, or the relevant documents, to include the transcript of the Veteran's May 2015 hearing and a copy of the May 19, 2015, correspondence containing the emails from M.P. to the Veteran's representative, must be printed an provided to the VA physician.  

The physician is requested to review the four epidemiological studies recently conducted by the ATSDR, which can be accessed via the ATSDR's website at: http://www.atsdr.cdc.gov/sites/lejeune/qa_healthstudyactivities.html#MSCE
The specifics of each study, to includes conclusions and key results, can be accessed by clicking the link entitled "View more information about the study" for each study.  

The physician should also review the information pertaining to Water modeling, which can be accessed at: http://www.atsdr.cdc.gov/sites/lejeune/watermodeling.html

The physician is also requested to review the article entitled "Tobacco smoking and cancer: A meta-analysis," which article was referred to in an e-mail contained within the May 19, 2015, correspondence, and is cited to support a finding that although smoking is a risk factor for the development of renal cell carcinoma, its strength as a risk factor for development of such is no higher than for TCE exposure and kidney cancer.  This article can be found at:  
http://onlinelibrary.wiley.com/doi/10.1002/ijc.23033/pdf

The physician should then provide a statement as to whether it is at least as likely as not (50 percent probability or greater) that kidney cancer and/or chronic kidney disease is the result of his exposure to contaminated water at Camp Lejeune.  A complete rationale for the opinion should be included that takes into account the studies cited on the Veteran's behalf.  The physician must provide support for her opinion that includes reference to lay and medical evidence contained in the claims folder, and to the medical principles relied upon in forming her opinion.

If the physician determines that the Veteran's kidney cancer and/or kidney disease is attributable to his exposure to contaminate drinking water at Camp Lejeune, the physician should provide opinions as to the likelihood that the Veteran's kidney cancer/kidney disease caused or made chronically worse his other claimed disabilities.  In this regard, the Board reiterates the Veteran's assertions that (1) his kidney cancer metastasized to his adrenal gland, ureter tube, and lungs; (2) his chronic kidney disease and gross hematuria is the result of the nephrectomy he underwent in connection with his kidney cancer; (3) he developed colonic polyps with obstructive bowel disorder as a result of multiple surgeries related to his various cancers; (4) his weight gain is due to the various medications and steroids he must take, which in turn has caused or contributed to the worsening of his GERD and diabetes mellitus; and (5) the stress he experiences due to these health problems, as well as his inability to exercise, has caused or contributed to his heart conditions, to include hypertension.  

(If the requested physician is no longer available, the claims folder should be forwarded to another VA physician with the appropriate expertise to provide an opinion regarding the etiology of the Veteran's kidney cancer, to include the likelihood that it is related to his exposure to contaminated drinking water at Camp Lejeune, and to answer the questions set forth above.  If additional evidentiary development is suggested, the AOJ should ensure that any additional development is undertaken.)

2.  Thereafter, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


